


SEPARATION AGREEMENT
This SEPARATION AGREEMENT (this “Agreement”) is entered into as of October 14,
2014, to become effective as of January 1, 2015 (the “Effective Date”), and is
by and between State Bank and Trust Company, a Georgia state-chartered bank
(“SBT” or the “Bank”) and Sheila E. Ray, (the “Officer”).
W I T N E S S E T H :
WHEREAS, the board of directors of the Bank has determined that it is in the
best interests of the Bank and its shareholders to enter into this Agreement in
order to assure that the Bank will have the continued dedication of Officer,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Bank or its holding company, State Bank Financial
Corporation (the “Holding Company”); and
WHEREAS, in accordance with the foregoing, the Bank will make a severance
payment to the Officer if the Officer’s employment is terminated by the Bank
without Cause or by the Officer for Good Reason (as such terms are defined
herein) following a Change in Control, all as specifically set forth in this
Agreement; and
WHEREAS, the Officer has determined that it is in the best interests of the
Officer to enter into this Agreement; and
NOW, THEREFORE, in consideration of the premises, the promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by both parties, it is hereby agreed as follows:
1.CERTAIN DEFINITIONS.
(a)    “Affiliated Company” means any company controlled by, controlling or
under common control with the Bank or the Holding Company.
(b)
“Bank Information” means Confidential Information and Trade Secrets.

(c)    “Change of Control” means any of the following events described in
paragraphs (i) through (iv) below.
(i)    the acquisition by any person or persons acting in concert of the then
outstanding voting securities of the Bank or the Holding Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote more than fifty-one percent (51%) of any class of voting
securities of the Bank or the Holding Company;
(ii)    the approval by the stockholders of the Bank or the Holding Company of a
reorganization, merger or consolidation, with respect to which persons who were
the stockholders of the Bank or the Holding Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities; or
(iii)    the sale, transfer or assignment of all or substantially all of the
assets of the Bank or the Holding Company and its subsidiaries to any third
party.
Notwithstanding anything in this Agreement to the contrary, no such event shall
constitute a Change of Control unless such applicable event also qualifies as a
change in the ownership or effective control of the Bank or the Holding Company,
or in the ownership of a substantial portion of the assets of the Bank or the
Holding Company, in each case, within the meaning of Code (as defined below in
Section 6 of this Agreement) Section 409A(a)(2)(A)(v) and Treasury Regulations
promulgated thereunder.
(d)    “Change of Control Period” means the period commencing on the Effective
Date and ending on September 30, 2015; provided, however, that, commencing one
(1) year following September 30, 2015, and each one-year anniversary of such
date (such date and each such one-year anniversary thereof, the “Renewal Date”)
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate one (1) year from such Renewal Date,
unless, at least ninety (90) days prior to the next Renewal Date, the Bank shall
give notice to the Officer that the Change of Control Period shall not be so
extended.
(e)    “Confidential Information” means data and information relating to the
Business of the Bank (which does not rise to the status of a Trade Secret) which
is or has been disclosed to the Officer or of which the Officer became aware as
a consequence of or through the Officer’s relationship to the Bank and which has
value to the Bank and is not generally known to its competitors. Without
limiting the foregoing, Confidential Information shall include:
(i)    the names, addresses and banking requirements of the customers of the
Bank and the nature and amount of business done with such customers;
(ii)    the names and addresses of employees and other business contacts of the
Bank;
(iii)    the particular names, methods and procedures utilized by the Bank in
the conduct and advertising of its business;
(iv)    application, operating system, communication and other computer software
and derivatives thereof, including, without limitation, sources and object
codes, flow charts, coding sheets, routines, subrouting and related
documentation and manuals of the Bank; and
(v)    marketing techniques, purchasing information, pricing policies, loan
policies, quoting procedures, financial information, customer data and other
materials or information relating to the Bank’s manner of doing business.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Bank or the Holding Company (except
where such public disclosure has been made by the Officer without authorization)
or that has been independently developed and disclosed by others, or that
otherwise enters the public domain through lawful means.
(f)    “Trigger Date” means the first date during the Change of Control Period
(as defined herein) on which a Change of Control occurs. Notwithstanding
anything in this Agreement to the contrary, if the Officer’s employment with the
Bank is terminated by the Bank without Cause or by the Officer for Good Reason
(as such terms are defined herein) within the six (6) month period prior to the
date on which the Change of Control occurs and if such Change of Control is
consummated (such a termination of employment, an “Anticipatory Termination”),
then for all purposes of this Agreement the “Trigger Date” means the date
immediately prior to the date of such termination of employment.
(g)    “Trade Secrets” means any information, including a formula, pattern,
compilation, program, device, method, technique, or process, that (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy, or
otherwise meets the definition of Trade Secret under the Georgia Trade Secrets
Act of 1990, as it may be amended from time to time, or any similar statute
which replaces such Act. Information which does not meet the definition of Trade
Secret shall nevertheless be considered Confidential Information to the extent
it is within the definition of Confidential Information.
2.    EMPLOYMENT.
The Officer and the Bank acknowledge that the employment of the Officer by the
Bank is “at will” and the Officer shall have no rights under this Agreement
unless the Officer is terminated by the Bank without Cause or by the Officer
with Good Reason during the period commencing on the Trigger Date and ending on
the first anniversary of such date.
3.    TERMS OF AT WILL EMPLOYMENT.
(a)    During the term of his or her employment by the Bank, and excluding any
periods of vacation and sick leave to which the Officer is entitled, the Officer
agrees to devote reasonable attention and time to the business and affairs of
the Bank and, to the extent necessary to discharge the responsibilities assigned
to the Officer by the Board of Directors or the Chief Executive Officer, to use
the Officer’s reasonable best efforts to perform faithfully and efficiently such
responsibilities.
(b)    During the term of this Agreement, the Officer will not, without the
prior written consent of the Bank, directly or indirectly other than in the
performance of the duties hereunder, render services of a business, professional
or commercial nature to any other person or firm, whether for compensation or
otherwise, except: (i) with respect to any family businesses of the Officer not
in competition with the Business of the Bank for which the rendering of such
services will not have an adverse effect upon the Officer’s performance of his
or her duties and obligations hereunder; (ii) that the Officer shall be
permitted to engage in charitable and community affairs provided that such
activities do not interfere with the performance of his or her duties and
responsibilities enumerated herein; and (iii) to give attention to the Officer’s
investments provided that such activities do not interfere with the performance
of his or her duties and responsibilities enumerated herein and that such
investments shall not result in the Officer’s collectively owning beneficially
at any time five percent (5%) or more of the equity securities of any business
in competition with the Business of the Bank (as defined below).
4.    TERMINATION OF EMPLOYMENT.
(a)
Cause. For purposes of this Agreement, “Cause” shall mean:

(i)    conduct by the Officer that (x) constitutes fraud, dishonesty, gross
malfeasance of duty or conduct grossly inappropriate to the Officer’s office and
(y) is demonstrably likely to lead to material injury to the Bank (including
harm to its business reputation) or resulted or was intended to result in direct
or indirect gain to or personal enrichment of the Officer;
(ii)    conduct resulting in the conviction of the Officer of a felony or any
crime involving dishonesty, moral turpitude, theft or fraud;
(iii)    material breach of the Officer’s obligations under this Agreement;
(iv)    intentional breach by the Officer of any of the Bank’s policies and
procedures;
(v)    performance in job duties which results in the Officer not attaining
pre-determined performance goals and objectives;
(vi)    the failure by the Officer to perform the Officer’s assigned duties or
to follow reasonable instructions from the Officer’s supervisor; or
(vii)    conduct by the Officer which results in the permanent removal of the
Officer from his or her position as an officer or employee of the Bank pursuant
to a written order by any regulatory agency with authority or jurisdiction over
the Bank.
(b)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean a
material diminution in the compensation, duties and responsibilities of the
Officer or a transfer of the Officer to another location more than thirty (30)
miles from the location of the office where the Officer is employed at the time
of the Change in Control, excluding for this purpose an isolated, insubstantial
and inadvertent action taken in good faith and which is remedied by the Bank
within thirty (30) days after receipt of notice thereof given by the Officer
(each of these an “Event” for purposes of this Section 4(b)). The Officer must
notify the Bank of any Event that constitutes Good Reason within ninety (90)
days following the Officer’s knowledge of the existence of such Event or such
Event shall not constitute Good Reason under this Agreement. Notwithstanding the
foregoing, “Good Reason” shall not include (i) a change in the Officer’s
reporting requirements following a Change in Control or (ii) a change in the
Officer’s title following a Change in Control.
(c)    Notice of Termination. Any termination (i) by the Bank for Cause or (ii)
by the Officer for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 9(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Officer’s
employment under the provision so indicated and (iii) specifies the termination
date (which date shall not be more than thirty (30) days after the giving of
such notice; provided, however , if the Officer is terminating for Good Reason
such date shall not be less than thirty (30) nor more than forty-five (45) days
after giving of such notice). The failure by the Officer or the Bank to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Officer or
the Bank, respectively, hereunder or preclude the Officer or the Bank,
respectively, from asserting such fact or circumstance in enforcing the
Officer’s or the Bank’s rights hereunder.
(d)    Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination, or any later date specified therein, as the case may
be. The Bank and the Officer shall take all steps necessary (including with
regard to any post-termination services by the Officer) to ensure that any
termination described in this Section 4 constitutes a “separation from service”
within the meaning of Section 409A of the Code, and notwithstanding anything
contained herein to the contrary, the date on which the separation from service
takes place shall be the “Date of Termination.”
5.    COVENANTS NECESSARY TO THE BANK’S BUSINESS.
(a)    Non-Solicitation of Customers. The Officer covenants and agrees that,
during the term of this Agreement and for a period of one (1) year following
termination of employment, the Officer will not, either directly or indirectly,
on the Officer’s own behalf or in the service or on behalf of others, in
competition with the Business of Bank (as defined below), solicit, entice or
recruit for a Competing Business (as defined below), attempt to solicit, entice
or recruit for a Competing Business, or attempt to divert or appropriate to a
Competing Business, any actual or prospective customer of the Bank with whom the
Officer had contact on behalf of the Bank during the twelve (12) months prior to
the date of the termination of employment. For the purposes of this Agreement,
“Business of the Bank” means the business conducted by the Bank, which is the
business of banking, including the solicitation of time and demand deposits,
payroll services and the making of residential, consumer, commercial and
corporate loans. “Competing Business” shall mean any business that, in whole or
in part, is the same as or substantially similar to the Business of the Bank.
Nothing in this Section 5(a) is intended to prohibit general advertising or
general solicitation not specifically directed at customers of Bank or an
Affiliated Company.
(b)    Non-Solicitation of Employees. The Officer covenants and agrees that,
during the term of this Agreement and for a period of one (1) year following
termination of employment, the Officer will not, either directly or indirectly,
on the Officer’s own behalf or in the service or on behalf of others, solicit,
entice, encourage, cause, or recruit any person employed by the Bank or an
Affiliated Company and whether or not such employment is pursuant to written
agreement and whether or not such employment is for a determined period or is at
will, to leave such person’s employment with the Bank or an Affiliated Company
to join a Competing Business. Nothing in this Section 5(b) is intended to
prohibit general advertising or general solicitation not specifically directed
at employees of Bank or an Affiliated Company.
(c)    Consideration for Covenants. The Officer covenants and agrees that the
payment of any Severance Payment (as defined in Section 6(b)) shall be subject
to and expressly conditioned upon the Officer’s compliance with the covenants
set forth in subparagraphs (a), (b) and (c) above. Should the Officer fail to
comply with these covenants, the Bank shall not be required to make the
Severance Payment (or any portion of the Severance Payment that remains unpaid),
and the Officer shall be required to repay any portion of the Severance Payment
that the Officer has already received from the Bank.
(d)    Bank Information.
(i)    Ownership of Information. All Bank Information received or developed by
the Officer while employed by the Bank will remain the sole and exclusive
property of the Bank.
(ii)    Duty with Respect to Bank Information. The Officer agrees (x) to hold
Bank Information in strictest confidence, and (y) not to use, duplicate,
reproduce, distribute, disclose or otherwise disseminate Bank Information or any
physical embodiments thereof and may in no event take any action causing or fail
to take any action necessary in order to prevent any Bank Information from
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret. In the event that the Officer is required by law to disclose any
Bank Information, the Officer will not make such disclosure unless (and then
only to the extent that) the Officer has been advised by independent legal
counsel that such disclosure is required by law and then only after prior
written notice is given to the Bank when the Officer becomes aware that such
disclosure has been requested and is required by law. The obligations under this
Section 5(d) shall remain in effect for so long as such information constitutes
Confidential Information, or three years, whichever is shorter and shall survive
termination of this Agreement for so long as is permitted by the then-current
Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760 to -767, with respect to
Trade Secrets.
(iii)    Delivery upon Request or Termination. Upon request by the Bank, and in
any event upon termination of the Officer’s employment with the Bank, the
Officer will promptly deliver to the Bank all property belonging to the Bank,
including without limitation all Bank Information then in the Officer’s
possession or control.
(e)    Understanding of Covenants. Each covenant of this Agreement shall be
deemed and shall be construed as a separate and independent covenant and, should
any part or provision of any such covenants be declared unlawful, void or
unenforceable by any court of competent jurisdiction, such illegality, voidness
or unenforceability shall in no way render unlawful, void or unenforceable any
other part or provision of this Agreement or any other separate covenant not
declared unlawful, void or unenforceable. If any court of competent jurisdiction
determines that all or any portion of any such covenant is against the policy of
the laws of the State of Georgia, the Officer hereby requests that any reviewing
court modify any such covenant to comport with the reasonable intent and
expectations of the parties and in favor of providing reasonable protection to
the Bank’s legitimate business interests, and grant only the relief reasonably
necessary to protect such interests and to achieve the original intent of the
parties to the extent possible, as long as the modification does not render the
covenant more restrictive with regard to the Officer than as originally drafted
by the parties. The Officer acknowledges that such modification may include, but
is not limited to, severing or removing that part of a covenant that would
otherwise make the entire covenant unenforceable, or enforcing the provisions of
a covenant to the extent that the provisions are reasonable. Any covenants so
modified, any partially enforceable provisions, and all remaining provisions of
the Agreement shall remain in full force and effect.
(f)    Remedies. The Officer agrees that a breach of any of the covenants of
this Section 5 would cause material and irreparable harm to the Bank that would
be difficult or impossible to measure, and that damages or other legal remedies
available to the Bank for any such injury would, therefore, be an inadequate
remedy for any such breach. Accordingly, the Officer agrees that if he or she
breaches any term of this Section 5, the Bank shall be entitled, in addition to
and without limitation upon all other remedies the Bank may have under this
Agreement, at law or otherwise, to obtain injunctive or other appropriate
equitable relief, without bond or other security, to restrain any such breach.
Such equitable relief in any court shall be available to the Bank in lieu of, or
prior to or pending determination in any arbitration proceeding. In the event
the enforceability of any of the terms of this Agreement shall be challenged in
court and the Officer is not enjoined from breaching any of the protective
covenants, then if a court of competent jurisdiction finds that the challenged
protective covenant is enforceable, the time periods shall be deemed tolled upon
the filing of the lawsuit challenging the enforceability of this Agreement until
the dispute is finally resolved and all periods of appeal have expired.
6.    OBLIGATIONS OF THE BANK UPON TERMINATION.
(a)    Payment Trigger. If, during the one year period commencing on the Trigger
Date and ending on the first anniversary of the Trigger Date, (i) the Bank shall
terminate the Officer’s employment without Cause, or (ii) the Officer shall
terminate employment for Good Reason, then the Bank shall pay to Officer the
Severance Payment (defined below).
(b)    Severance Payment. The “Severance Payment” shall be an amount equal to
one (1) times the average of the Officer’s base salary over the last three (3)
full fiscal years (or the average annualized base salary paid to the Officer for
such shorter period as the Officer has been employed by the Bank) prior to the
Date of Termination. The Severance Payment shall be payable to the Officer as
follows:
(i)    The Severance Payment, if any is due hereunder, shall be paid to the
Officer in a lump sum not later than thirty (30) days following the Officer’s
Date of Termination.
(ii)    In the event of an Anticipatory Termination, the Severance Payment shall
be paid to the Officer in a lump sum not later than thirty (30) days following
the date of the Change of Control.
Notwithstanding the foregoing, if any amount paid pursuant to this Section 6(b)
is deferred compensation within the meaning of Section 409A of the Code and as
of the Date of Termination the Officer is a Specified Employee, amounts that
would otherwise be payable during the six-month period immediately following the
Date of Termination shall instead be paid, with interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code, on the first business day after the date that is six months following the
Officer’s “separation from service” within the meaning of Section 409A of the
Code (the “Delayed Payment Date”). As used in this Agreement, the term
“Specified Employee” means a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”).
By way of clarification, “specified employee” means a “key employee” (as defined
in Section 416(i) of the Code, disregarding Section 416(i)(5) of the Code) of
the Bank. The Officer shall be treated as a key employee if the Officer meets
the requirement of Section 416(i)(1)(A)(i), (ii), or (iii) at any time during
the twelve (12) month period ending on an “identification date”. For purposes of
any “Specified Employee” determination hereunder, the “identification date”
shall mean the last day of each calendar year.
7.    SUCCESSORS.
(a)    This Agreement is personal to the Officer and without the prior written
consent of the Bank shall not be assignable by the Officer otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Officer’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the Bank
and its successors and assigns.
(c)    The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank or the Holding Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Bank would be required to perform it if no such succession had taken
place. As used in this Agreement, “the Bank” shall mean SBT as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise,
including specifically any acquirer of the Holding Company, its business and/or
assets.
8.    COMPLIANCE WITH SECTION 409A.
(a)    This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder.
(b)    The Bank and the Officer agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with Section 409A of the Code.
(c)    The Bank makes no representation or warranty as to the tax effect of any
of the preceding provisions, and the provisions of this Agreement shall not be
construed as a guarantee by the Bank of any particular tax effect to the Officer
under this Agreement. The Bank shall not be liable to the Officer or any other
person for any payment made under this Agreement which is determined to result
in the imposition of an excise tax, penalty or interest under Section 409A of
the Code, nor for reporting in good faith any payment made under this Agreement
as an amount includible in gross income under Section 409A of the Code.
9.    MISCELLANEOUS.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force and effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery (which shall include delivery via Federal
Express or UPS) to the other party or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Officer:
 
Sheila E. Ray
 
3399 Peachtree Road NE
Suite 1900
Atlanta, GA 30326
 
 
 
 
 
If to the Bank:
 
State Bank and Trust Company
 
4885 Riverside Drive
 
P.O. Box 4748
 
Macon, Georgia 31210
 
Attention: Chief Executive Officer



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    If any provision of this Agreement or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
to any other person or circumstance shall not be affected, and the provision so
held to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it valid, enforceable and
legal; provided, however, if the provision so held to be invalid, unenforceable
or otherwise illegal cannot be reformed so as to be valid and enforceable, then
it shall be severed from, and shall not affect the enforceability of, the
remaining provisions of the Agreement.
(d)    The Bank may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)    This Agreement embodies the entire agreement between the parties with
respect to the subject matter addressed herein, except as specifically set forth
in Section 7 above. From the date hereof, this Agreement shall supersede any
other agreement between the parties with respect to the subject matter hereof.
THE PARTIES’ SIGNATURES ARE CONTAINED ON THE FOLLOWING PAGE.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


STATE BANK AND TRUST COMPANY




By:        
Name:
Title:






OFFICER


                            
Sheila E. Ray






















































SIGNATURE PAGE TO SEPARATION AGREEMENT





~Doc# 1035240.2~